Citation Nr: 0818308	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 14, 1993, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from July 1976 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In February 1995, the RO denied entitlement to service 
connection for PTSD.  The veteran duly appealed and the 
matter was certified to the Board.  In September 2000, the 
Board held that service connection was warranted for PTSD, on 
the basis of in-service aggravation.  The RO implemented the 
Board decision in July 2001.  Service connection was awarded 
for PTSD, as 70 percent disabling, effective April 14, 1994.  
The veteran submitted a timely notice of disagreement with 
the assigned effective date.  By means of an August 2002 
Statement of the Case (SOC) and an associated August 2002 
rating action, the RO held that an earlier effective date of 
June 14, 1993, the date of claim, was warranted.  The veteran 
again submitted a timely notice of disagreement with the 
assigned effective date and perfected his appeal in 
March 2004

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2008, the veteran requested that a Travel Board 
hearing be scheduled.  Therefore, this matter must be 
remanded so that the requested hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a personal 
hearing before the Board to be held at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



